                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


DANIEL ENSLEY,

      Plaintiff,

v.                                             CASE NO. 3:16-CV-713-MCR-CJK

GENE’S WRECKER SERVICE, INC.,

      Defendant.
                                         /
                                      ORDER
      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation dated August 16, 2018, see ECF No. 32. The parties have been

furnished with a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). The Court has made

a de novo determination of the timely filed objections, see ECF No. 35.

      In his Motion for Default Judgment, Ensley requested $17,359 in compensatory

damages and $50,000 in punitive damages, see ECF No. 31. However, the Magistrate

Judge determined that he could not recommend an award for punitive damages

because Ensley failed to request a hearing on the issue. Instead, the Magistrate Judge

recommended that Ensley only be awarded $17,359 in compensatory damages.

Regarding the issue of punitive damages, Ensley filed an Objection, arguing that the
                                                                              Page 2 of 3

absence of a hearing is not a basis to deny the award of such damages. The Court

agrees.

      In evaluating whether to enter a default judgment, allegations regarding the

amount of damages are not admitted by virtue of default. Rather, the court must

determine both the amount and character of damages. Wallace v. The Kiwi Grp., Inc.,

247 F.R.D. 679, 681 (M.D. Fla. 2008) (citing Miller v. Paradise of Port Richey, Inc.,

75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999)); see also Fed. R. Civ. P. 8(b)(6) (“An

allegation—other than one relating to the amount of damages—is admitted if a

responsive pleading is required and the allegation is not denied.”). Therefore, even in

the context of a default judgment, a court has an obligation to assure that there is a

legitimate basis for any damage award it enters. Anheuser-Busch, Inc. v. Philpot, 317

F.3d 1264, 1266 (11th Cir. 2003); Adolph Coors Co. v. Movement Against Racism and

the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (explaining that damages may be

awarded on default judgment only if the record adequately reflects a basis for an award

of damages). In the event the record is inadequate, Rule 55(b)(2)(B) provides that,

“[t]he court may conduct hearings … to determine the amount of damages.” As such,

a hearing on damages is permitted but may not be necessary if there is already essential

evidence in the record, such as detailed affidavits reflecting the basis for the award.

See Giovanno v. Fabec, 804 F.3d 1361, 1366 (11th Cir. 2015); SEC v. Smyth, 420 F.3d

1225, 1232 n. 13 (11th Cir. 2005); Adolph Coors, 777 F.2d at 1544; see also Pinnacle



CASE NO. 3:16-CV-713-MCR-CJK
                                                                           Page 3 of 3

Fin. Grp., Inc. v. TriStar Acceptance, LLC, No. 16-62169-CIV, 2017 WL 7355331, at

*2 (S.D. Fla. July 17, 2017), report and recommendation adopted, No. 16-62169-CIV,

2017 WL 7362290 (S.D. Fla. Aug. 9, 2017) (recommending a final default judgement

against defendant in the amount of $165,268.88 ($41,317.22 in compensatory

damages and $123,951.66 in punitive damages) for the intentional tort of conversion).

      Accordingly, the Magistrate Judge’s Report and Recommendation, ECF No. 32,

is ADOPTED IN PART and REJECTED IN PART:

      1. Default Judgment is ENTERED against Defendant as to liability with

         respect to Plaintiff’s SCRA, conversion, and negligence claims.

      2. The Court also ADOPTS the Magistrate Judge’s recommendation awarding

         Plaintiff $17,359 in compensatory damages.

      3. The Court REJECTS the Magistrate Judge’s recommendation to not award

         punitive damages. The issue of punitive damages is recommitted to the

         Magistrate Judge for further consideration. If necessary, an evidentiary

         hearing may be held pursuant to Fed. R. Civ. P. 55(b)(2)(B).

      DONE AND ORDERED this 27th day of January 2019.



                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




CASE NO. 3:16-CV-713-MCR-CJK
